DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 04 February 2021.
Claim 68, 78, and 79 have been amended.
Claims 1-67 and 80-94 were previously canceled.
Claims 95-98 have been added. 
Claims 68-79 and 95-98 are currently pending and have been examined.
This action is made final. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 68-79, 95-98 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as an eBook (a device), Claims 68-79, 95-98.  
These steps of Claim 68, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activities.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being methods of organizing human activities.  For example, but for the “wherein the computer automatically confirm that the patient or the caregiver has opened the eBook in the context of this claim encompasses an individual watching another individual to verify the second individual has opened an eBook. Similarly, the limitation of determine that a score on the test section by the patient or the caregiver exceeds a threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components.  For example, but for the “wherein the computer processor operable to” language, in the context of this claim, the limitation involves an individual looking at a score on the test section, comparing it to a threshold, and making a decision as to whether or not the score on the test exceeds the threshold.  Similarly, the limitation determining whether the patient should be prescribed the prescription drug involves an individual thinking about and making a decision whether or not to prescribe a drug to a patient based on the test score.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal interactions to follow a set of instructions. In the instant claims, the abstract idea is directed to an individual verifying that another person has opened an eBook, comparing a test score to a threshold and making a decision, and determining whether the patient should be prescribed a drug.  See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 69, reciting particular aspects of checking the credentials of any/all medical doctors to determine eligibility of the doctors to prescribe the Claim 72, reciting particular aspects of calculating a titration or dosage for the patient, which involves an individual performing a calculation; Claim 73, reciting particular aspects of reminding patient/caregiver of an upcoming refill and receiving a refill request form the patient/caregiver, which involves an individual calling or emailing the patient/caregiver to remind them of an upcoming refill and an individual working at a pharmacy/dispensary receiving a call from patient/caregiver to request a refill; Claim 75, receiving input from patient/caregiver notifying the pharmacy of a possible adverse reaction associated with the drug, which involves the patient/caregiver calling the pharmacy to report a possible adverse reaction to the drug).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “a computer processor embedded in the physical brochure or book”, “a memory coupled to the computer processor”, “links for navigating through the eBook”, “wherein the computer processor is operable to” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification page 5 lines 1-3, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “receive input from the patient or the caregiver” amounts to mere data gathering, recitation of “transmit to an exclusive computer database a confirmation that the patient or the caregiver has opened the eBook”, “transmit the score to the exclusive computer database for processing”, the input for one or more of causing a display of the educational material, invoking the links for navigating through the eBook, and invoking the test section” amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as “a physical brochure or book”, “educational material relating to a prescription drug that has a potential for abuse” and “a test section for testing whether a patient and a caregiver associated with the patient have read and understood material in the eBook”, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 69, 72-75, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 71, 74, 76, 77-79, 95-98 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 70, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as a computer processor embedded in the physical brochure or book, memory coupled to processor, transmit to an exclusive computer database a confirmation that patient has/caregiver has opened the laptop, transmit the score to the exclusive computer database for processing; e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); receiving input from the patient or caregiver, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); links for navigating through the eBook, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, such as Claims 69, 71, 73-75, 77-79, 95-98, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); Claim 72, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 69-79, 95-98 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 68-79, 95-98 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (US Publication 20120310670A1) in view of Marietti et al (WIPO Publication 2007036970A1), further in view of Bidani (US Publication 20170024547A1), further in view of Rearden et al (US Publication 20100138237A1). 

Regarding Claim 68, Pruitt discloses the following: 
a memory coupled to the computer processor ([0016] “a computer with a processor, memory and display”); wherein the memory comprises:
a test section for testing whether a patient and a caregiver associated with the patient have read and understood material in the eBook ([0025] “The informed consent application may be configured to: deliver all information needed for IC in a consist interactive multimedia form that is documented accurately; give oral and graphical description of procedure, risks, and options available; contain a quiz with patients responses to confirm comprehension”; [0032] “a test can be given to the patient, i.e., a few short multiple choice questions, designed to confirm that the patient understood the content”;  [0046] “the patient may be given…a content comprehension test S214 to determine whether the patient understood the information provided on the medical procedure”). 
wherein the computer processor is operable to ([0080] “system 300 includes a computer/server platform 301 including a processor 302 and memory 303 which operate to execute instructions”):
automatically confirm that the patient or the caregiver has opened the eBook, and transmit to an exclusive computer database a confirmation that the patient or the caregiver has opened the eBook ([0027] “The patients are progressively quizzed during the informed consent presentation to ensure their understanding, and must answer a predetermined number of questions correctly before they are permitted to consent to a medical procedure or enroll in a given clinical trial for medical procedure or treatment”; Pruitt [0062] “If the patient doesn't meet a certain level of aptitude by answering a certain threshold amount of questions correctly, the user may be asked to watch a portion of the presentation again. If the patient still does not answer the questions correctly after a second iteration, the presentation may flag the question or section of the presentation for a physician or other health care provider to follow up on directly with the patient to ensure understanding” – if patient is taking the quiz ;
determine that a score on the test section by the patient or the caregiver exceeds a threshold ([0062] “If the patient doesn't meet a certain level of aptitude by answering a certain threshold amount of questions correctly, the user may be asked to watch a portion of the presentation again. If the patient still does not answer the questions correctly after a second iteration, the presentation may flag the question or section of the presentation for a physician or other health care provider to follow up on directly with the patient to ensure understanding”; see also [0034]); and
transmit the score to the exclusive computer database for processing and determining whether the patient should be prescribed the prescription drug ([0027] “The patients are progressively quizzed during the informed consent presentation to ensure their understanding, and must answer a predetermined number of questions correctly before they are permitted to consent to a medical procedure or enroll in a given clinical trial for medical procedure or treatment”.
Pruitt does not explicitly disclose the following, but Marietti, which is directed to a multi-media publication in which a book or pamphlet is functionally combined with an electronic display system, does teach the following: 
a physical brochure or book (Abstract: The invention relates to a multimedia publication, (1) in which a book or other publication (2) on printed paper is combined with a display device (3); Page 2, lines 11-15:  “With reference to the drawings, 1 denotes overall a multimedia book according to the invention, which comprises a publication 2 on printed paper in this case consisting of a book, but could also be a magazine, a manual or the like, together with a CD or other functionally associated multimedia medium combined together with an electronic display device 3”); 
a computer processor embedded in the physical brochure or book (Page 2, lines 20-23 “For this purpose the device 3 is powered by a battery of the known type (not shown in the drawings) and comprises a microprocessor (CPU) 8, memories 9 and 10 (RAM and ROM), a display screen 11, a pair of buttons 12 for scrolling through the pages which appear on the screen”); 
Pruitt teaches a system that administers a quiz regarding a medical procedure/treatment to a prospective patient, in which the system determines that the patient has accessed the information, determines a score, and determines whether the patient should receive the treatment. Pruitt does not explicitly teach a physical book or brochure that has a computer processor embedded in it, but Marietti does teach this type of system. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Pruitt with these teachings of Marietti, such that the computer processor of the invention is embedded in a physical brochure or book, with the motivation of combining printed publication with multimedia medium in which the user has access to a large amount of additional information via the electronic device (Marietti, page 3 lines 19-26) and allowing the user to have a portable system that allows the user to access data and information both on paper and on the screen (Marietti, page 4 lines 4-7).
Pruitt/Marietti do not explicitly disclose the following, but Bidani, which is directed to systems for obtaining electronic informed consent from a patient, teaches the following: 
receive input from the patient or the caregiver, the input for one or more of causing a display of the educational material, invoking the links for navigating through the eBook, and invoking the test section ([0075] “the method comprises transmitting at least one unique code to the patient trial subject…said code enabling the patient/trial subject to access a multimedia file corresponding to said medical practitioner. The said unique code is used by the patient/trial subject to access a multimedia file… said multimedia file includes one 
and links for navigating through the eBook ([0053] “The said multimedia file is an interactive file including animations and voice-overs to clearly explain the medical conditions, treatment options, risks involved and outcome of said medical procedures. Apart from details of medical procedure/clinical trial, said multimedia file includes one or more of: (vi) selectable options such as “NEXT”, “BACK”, “PREVIOUS”, “PAUSE”, “RESTART””); 
Pruitt/Marietti teach a system that uses a computer processor embedded in a physical book, administers a quiz regarding a medical procedure/treatment to a prospective patient, in which the system determines that the patient has accessed the information, determines a score, and determines whether the patient should receive the treatment. Pruitt/Marietti do not explicitly teach receiving input from the patient/caregiver which involves a display of educational material, links for navigating or the test section, or using links to navigate, but Bidani teaches both of these. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Pruitt/Marietti with the teachings of Bidani, to allow the user to navigate through the multimedia file (Bidani [0053]) and to display visual information to the patient (Bidani [0126]). 
Pruitt/Marietti/Bidani teach that educational/informational information about a “treatment” is presented to the patient (Pruitt at [0025]), but do not explicitly teach that the educational material relates to a prescription drug that has a potential for abuse.  Rearden, which is directed 
educational material relating to a prescription drug that has a potential for abuse 
([0007] “Education is provided to both physician and patient. Prior to shipping the drug for the first time, the patient is contacted to ensure that product and abuse related educational materials have been received and/or read”; [0035] “In one embodiment, the Xyrem® success packet contains educational material for a patient that advises of the proper use, care and handling of the drug and consequences of diversion at 268”; where [0026] discloses “A sensitive drug is one which can be abused, or has addiction properties or other properties that render the drug sensitive. One example of such a drug is sodium oxybate, also known as gamma hydroxy butyrate (GHB C4H7NaO3) which is useful for treatment of cataplexy in patients with narcolepsy. GHB is marketed under the trademark of Xyrem® (sodium oxybate oral solution), which trademark can be used interchangeably with GHB herein. Sensitive drugs also include narcotics or other drugs which require controls on their distribution and use to monitor behaviors to prevent abuse and adverse side effects”);  
Pruitt/Marietti/Bidani teach a system that a system that provides educational material to a patient about a medical procedure/treatment, administers a quiz regarding a medical procedure/treatment to a prospective patient and receives user input to invoke tests or navigation links, in which the system determines that the patient has accessed the information, determines a score, and determines whether the patient should receive the treatment. Pruitt/Bidani do not specifically teach that the educational materials provide information about a prescription drug with a potential for abuse, but Rearden does teach this.  
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Pruitt/Marietti/Bidani with the teachings of Rearden, to minimize risk of sensitive drugs and ensure they are not abused (Rearden [0004]). 
Regarding Claim 69, Pruitt/Marietti/Bidani/Rearden disclose the limitations of 68.  Pruitt further discloses the exclusive central pharmacy processor is operable to receive the test score from the eBook ([0062] discloses that patient answers questions pertaining to the presentation, and, “If the patient doesn't meet a certain level of aptitude by answering a certain threshold amount of questions correctly, the user may be asked to watch a portion of the presentation again. If the patient still does not answer the questions correctly after a second iteration, the presentation may flag the question or section of the presentation for a physician or other health care provider to follow up on directly with the patient to ensure understanding” – indicating test score is received).   
	Pruitt teaches that the patient’s answers may be stored remotely on a “central server or cloud”, but does not teach an exclusive central pharmacy.  Rearden does teach an exclusive central pharmacy that is used in drug distribution in which an exclusive computer database associated with the exclusive central pharmacy receives information.  The prior art differs from the claim by the substitution of some components.  The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
	Pruitt/Marietti/Bidani do not disclose the following, but Rearden further teaches the following: 
wherein the prescription drug is distributed under exclusive control of an exclusive central pharmacy ([0028] “Xyrem® is distributed and dispensed through a primary and exclusive central pharmacy, and is not stocked in retail pharmacy outlets”; also Claim 1),
wherein all prescription requests, from any and all medical doctors allowed to prescribe the prescription drug, for any and all patients being prescribed the prescription drug, are received only at the exclusive central pharmacy, the prescription requests containing information identifying patients, patient caregivers, the prescription drug, and various credentials of the any and all medical doctors (Claim 6, “receiving in a computer processor prescription requests, for any and all patients being prescribed the prescription drug, only at the central pharmacy from any and all authorized prescribers allowed to prescribed the prescription drug, the prescription requests containing information identifying patients, the prescription drug, and various credentials of the any and all authorized prescribers”);
Rearden teaches prescription requests containing information containing patients and credentials of the doctor. Rearden does not teach that the prescription request contains information about the patient’s caregiver(s). Pruitt teaches (at [0066]) that participants for a clinical trial may include patients, caregivers, and physicians.  Since patients often have caregivers,  the prior art differs from the claim language by the substitution of “caregivers”. The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
wherein the exclusive computer database is under control of the exclusive central pharmacy (Claim 2, “the exclusive central pharmacy controls the exclusive computer database”);
wherein an exclusive central pharmacy processor is operable to require entering of the information into the exclusive computer database for analysis of potential abuse situations, such that all prescriptions for the prescription drug are processed only by the exclusive central pharmacy using only the exclusive computer database (Claim 1, “requiring entering of the information into an exclusive computer database associated with the exclusive central pharmacy for analysis of potential abuse situations, such that all prescriptions for the prescription drug are processed only by the exclusive central pharmacy using only the exclusive computer database”);
wherein the exclusive central pharmacy processor is operable to check the credentials of the any and all medical doctors to determine the eligibility of the medical doctors to prescribe the prescription drug ([0035] “The medical doctor's credentials are 
wherein the exclusive central pharmacy processor is operable to check the exclusive computer database for potential abuse of the prescription drug ([0010] “The exclusive central database contains all relevant data related to distribution of the drug and process of distributing it, including patient, physician and prescription information. Several queries and reports are run against the database to provide information which might reveal potential abuse of the sensitive drug, such as early refills”);
wherein the exclusive central pharmacy processor is operable to mail the prescription drug to the patient or the caregiver only if no potential abuse is found by the patient to whom the prescription drug is prescribed, the caregiver associated with the patient, and the medical doctor prescribing the prescription drug (Claim 1, “mailing or sending by courier the prescription drug to the patient only if no potential abuse is found by the patient to whom the prescription drug is prescribed and the doctor prescribing the prescription drug”);
wherein the exclusive central pharmacy processor is operable to confirm receipt of the prescription drug by the patient or the caregiver ([0007] “Receipt of the initial drug shipment is confirmed by contacting the patient”; see also Claim 1, "confirming receipt by the patient of the prescription drug”. While the prior art utilizes a manual process of contacting the patient to confirm receipt of the drug instead of a computerized system, per MPEP 2144(III): “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art”); and
wherein the exclusive central pharmacy processor is operable to generate using the exclusive computer database periodic reports on a regular time basis to evaluate potential diversion patterns (Claim 1, “generating with the computer processor periodic reports via the exclusive computer database to evaluate potential diversion patterns”).
wherein the exclusive central pharmacy processor is operable to determine via the test score that the patient or the caregiver has read and understood the educational material in the eBook prior to shipping the prescription drug; ([0007] “Prior to shipping the drug for the first time, the patient is contacted to ensure that product and abuse related educational materials have been received and/or read”).
Pruitt/Marietti/Bidani/Rearden teach a system that a system that provides educational material to a patient about a drug with potential for abuse, administers a quiz regarding the drug to a prospective patient and receives user input to invoke tests or navigation links, in which the system determines that the patient has accessed the information, determines a score, and determines whether the patient should receive the drug. Pruitt/Marietti/Bidani do not explicitly teach the above limitations, but Rearden does teach the above limitations.  
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Pruitt/Marietti/Bidani/Rearden with these teachings of Rearden, utilize a central pharmacy and database to track all prescriptions for a sensitive drug (Rearden abstract), to minimize risk of sensitive drugs and ensure they are not abused (Rearden [0004]), to use controls on sensitive drug distribution and monitoring of behaviors to prevent abuse and adverse side effects (Rearden [0026]), to educate physicians and patients about the risks of a drug (Rearden [0027]), and to ensure that a physician’s credentials show that they haven’t had any actions related to misuse of controlled drugs (Rearden [0035]). 

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (US Publication 20120310670A1) in view of Marietti et al (WIPO Publication 2007036970A1), further in view of Bidani (US Publication 20170024547A1), further in view of Rearden et al (US Publication 20100138237A1), further in view of RN.com article “Age-Specific Considerations in Patient Care”, herein after ‘RN.com’). 
Regarding Claim 70, Pruitt/Marietti/Bidani/Rearden disclose the limitations of 68. Pruitt further teaches  wherein the eBook comprises different content for different types of patients including patients of different ages ([0059] “The patient may also be evaluated to establish a reading comprehension level to adjust the informed consent presentation to that patient's reading level and ensure complete understanding of the medical procedure. The patient may be asked what their educational level is, or they may be given a series of reading comprehension-like questions to evaluate their reading comprehension level indirectly”).
Pruitt discloses adjusting content presentation based on the patient’s education level or reading comprehension evaluation, but does not explicitly disclose providing different content for patients including patients of different ages.  Rn.com, at page 6, teaches that “actions may vary greatly with the age of the patient”, including “Communicating: Encouraging the patient to ask questions; Using an appropriate style and complexity of language, both oral and written; Explaining interventions and procedures; Involving the patient in care and decision making; Providing instruction and education”.  The prior art differs from the claim by substitution of patient age for patient’s education/reading level.  The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable. 
	
Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (US Publication 20120310670A1) in view of Marietti et al (WIPO Publication 2007036970A1), further in view of Bidani (US Publication 20170024547A1), further in view of Rearden et al (US Publication 20100138237A1), further in view of Ruman (US Publication 20140329213). 

Regarding Claim 71, Pruitt/Marietti/Bidani/Rearden disclose the limitations of Claim 68. Bidani further discloses the eBook is operable to receive input from the caregiver associated with the patient, the input related to a selection of particular content for the patient ([0053] “Apart from details of medical procedure/clinical trial, said multimedia file includes one or more of: … (vi) selectable options such as “NEXT”, “BACK”, “PREVIOUS”, “PAUSE”, “RESTART” to navigate through the multimedia file, (vii) selectable options for invoking tests such as mental capacity test, a reading comprehension test and/or a content comprehension test to determine the understanding of patient in relation to the medical procedures/clinical trials”). 
Pruitt/Marietti/Bidani/Rearden teach a system that administers a quiz regarding a prescription drug with potential for abuse t to a prospective patient/caregiver, in which the system determines that the patient has accessed the information, determines a score, and determines whether the patient should receive the treatment. Pruitt does not explicitly teach receiving input from the caregiver which is related to a selection of content for the patient, but Bidani teaches this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Pruitt/Marietti with the teachings of Bidani, to allow the user to navigate through the multimedia file (Bidani [0053]) and to display visual information to the patient (Bidani [0126]). 
Bidani may not explicitly teach that the system receives input from the caregiver which is related to a selection of content for the patient.  Ruman, which is directed to a computer system for managing toilet training of a child, teaches that the system receive input from the caregiver ([0065] “parent 202 may also provide adjustments to either the second alert time or the selection of the subsequent multi-media presentations). 
	Bidani teaches a patient using links to select (input) particular content, but does not teach that a caregiver can select content for a patient.  Ruman teaches a parent selecting . 

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (US Publication 20120310670A1) in view of Marietti et al (WIPO Publication 2007036970A1), further in view of Bidani (US Publication 20170024547A1), further in view of Rearden et al (US Publication 20100138237A1). 

Regarding Claim 72, Pruitt/Marietti/Bidani/Rearden do not explicitly disclose the following. Watanabe, which is directed to a medical dosage determination supporting apparatus to determine dosage of a medication for a user, teaches the following: the eBook is operable to calculate a titration or dosage for the patient, and to display the dosage or titration on an electronic display of the eBook ([0023] “a dosage calculating unit operable to calculate a dosage on the basis of the biological information”; [0059] “On the displaying unit 34, information such as the measured blood sugar level and the amount of insulin to be injected is displayed.”
	 Pruitt/Marietti/Bidani/Rearden teach a system of providing educational material about a prescription drug with potential for abuse, a test section that verifies patient/caregiver have read and understood the material, in which the system receives input to display educational material and invoke links for navigating or invoking the test section, confirms that the eBook has been opened, determines that the test score exceeds a threshold, and transmits the score to determine whether the patient should be prescribed the drug. Pruitt/Marietti/Bidani/Rearden do not explicitly teach that the eBook calculates a dosage and displays it to the patient, but Watanabe does teach this. 
. 

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (US Publication 20120310670A1) in view of Marietti et al (WIPO Publication 2007036970A1), further in view of Bidani (US Publication 20170024547A1), further in view of Rearden et al (US Publication 20100138237A1), further in view of Schmeling et al  US Patent 10572630B1). 

Regarding Claim 73, Pruitt/Marietti/Bidani/Rearden do not explicitly disclose the following.  Schmeling, which is directed to a method and system that allow a customer to order prescription medications from a remote location, does teach the eBook is operable to remind the patient and caregiver associated with the patient of an upcoming refill; to receive a refill request from the patient or the caregiver associated with the patient, and to transmit the refill request to an exclusive central pharmacy (Abstract “The method and system may provide a service that allows a customer to order refills of prescription medications in a quick and hassle-free manner from a remote location using a virtual calendar on a computer or mobile device. The system identifies prescription medications eligible for refill by a customer on a particular date and transmits a calendar event to the customer. The calendar event includes a refill reminder identifier corresponding to the prescription medications eligible for refill. The customer replies to the calendar event that includes the refill reminder identifier. The system then receives the reply electronic communication from the customer and validates the refill reminder identifier associated with the reply electronic communication. Accordingly, the system 
Pruitt/Marietti/Bidani/Rearden teach a system of providing educational material about a prescription drug with potential for abuse, a test section that verifies patient/caregiver have read and understood the material, in which the system receives input to display educational material and invoke links for navigating or invoking the test section, confirms that the eBook has been opened, determines that the test score exceeds a threshold, and transmits the score to determine whether the patient should be prescribed the drug. Pruitt/Bidani/Rearden do not explicitly teach that the eBook reminds the patient/caregiver of an upcoming refill, receives a refill request from patient/caregiver, and transmits the request to a pharmacy. Schmeling does teach these things. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Pruitt/Marietti/Bidani/Rearden with these teachings of Schmeling, so that the pharmacy can refill the prescription on or more times without requiring renewed authorization from the doctor/without requiring a new prescription (Schmeling Col. 1 Lines 20-23).  
Schmeling teaches that the refill request may be received by various types of pharmacies, including a “specialty pharmacy”, but does not teach use of an “exclusive central pharmacy”.  Rearden does teach using an exclusive central pharmacy to fill a prescription. The prior art differs from the claim only by substitution of “exclusive central pharmacy” for “specialty pharmacy”. The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (US Publication 20120310670A1) in view of Marietti et al (WIPO Publication 2007036970A1), further in view of Bidani (US Publication 20170024547A1), further in view of Rearden et al (US Publication 20100138237A1), further in view of Moradi et al  US US20040019794A1). 

Regarding Claim 74, Pruitt/Marietti/Bidani/Rearden disclose the limitations of claim 68.  Rearden further teaches: 
to transmit the input to a medical doctor for registering the patient with the exclusive central pharmacy (Rearden [0030], Fig. 9 shows enrollment form with patient information;  [0055] “An example of one prescription and enrollment form is shown at 900 in FIG. 9. As previously indicated, several fields are included for prescriber information, prescription information and patient information”; [0032] teaches this process involves at exclusive central pharmacy;  While the prior art utilizes a manual process, per MPEP 2144(III): “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art”)
Pruitt/Marietti/Bidani/Rearden teach a system of providing educational material about a prescription drug with potential for abuse, a test section that verifies patient/caregiver have read and understood the material, in which the system receives input to display educational material and invoke links for navigating or invoking the test section, confirms that the eBook has been opened, determines that the test score exceeds a threshold, and transmits the score to determine whether the patient should be prescribed the drug. Pruitt/Bidani/Rearden do not explicitly teach that patient input is transmitted to a doctor for registering the patient with an exclusive central pharmacy. Ervin does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Pruitt/Bidani/Rearden with these 
Pruitt/Marietti/Bidani/Rearden do not teach the following, but Moradi, which is directed to a method for securely providing prescription medications to patients, teaches the following: 
the eBook is operable to receive input from the patient or the caregiver associated with the patient to register with the exclusive central pharmacy to receive the prescription drug ([0032] “Patients are able to register to use the automated prescription delivery system 100 by providing their information, such as name, address, payment information and other information used by the system.”) 
and to receive input from the patient or caregiver associated with the patient to modify patient information or caregiver information ([0025] “The system architecture 100 also contains a Patient Profile Program (PPP) 108. The PPP 108 maintains patient profile data for the system. The PPP 108 of the exemplary embodiment includes a preference input that allows patients to review and modify their profile information, including the patient's demographic and insurance information and preferences in receiving services from the automated prescription delivery system 100”). 
  Pruitt/Marietti/Bidani/Rearden teach a system of providing educational material about a prescription drug with potential for abuse, a test section that verifies patient/caregiver have read and understood the material, in which the system receives input to display educational material and invoke links for navigating or invoking the test section, confirms that the eBook has been opened, determines that the test score exceeds a threshold, and transmits the score to determine whether the patient can receive the drug. Pruitt/Bidani/Rearden do not explicitly teach that the system receives input from patient/caregiver of their information and that the patient/caregiver can update their information, but Moradi does teach this.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Pruitt/Marietti/Bidani/Rearden with 
Moradi teaches the use of an “automated prescription delivery system”, but does not teach an exclusive central pharmacy.  Rearden does teach an exclusive central pharmacy that is used in drug distribution in which the drug is shipped to a patient’s home.  The prior art differs from the claim by the substitution of some components.  The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (US Publication 20120310670A1) in view of Marietti et al (WIPO Publication 2007036970A1), further in view of Bidani (US Publication 20170024547A1), further in view of Rearden et al (US Publication 20100138237A1), further in view of Fotsch et al US Publication 20110145018A1). 

Regarding Claim 75, Pruitt/Marietti/Bidani/Rearden do not explicitly disclose the following.  Fotsch, which is directed to a method and system of providing drug safety and support information including adverse event reporting, does teach the eBook is configured to receive input from the patient and/or the caregiver associated with the patient, the input notifying an exclusive central pharmacy of possible adverse reactions associated with the prescription drug ([0051] “a healthcare provider reports an adverse event or reaction to a drug by a patient during a workflow at an EHR web site. The adverse event information may be electronically transferred to the Federal Drug Administration (“FDA”) and the particular drug (or pharmaceutical) manufacturer”). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Pruitt/Marietti/Bidani/Rearden with these teachings of Fotsch, to update the corresponding drug safety information (Fotsch [0051]). 
Fotsch teaches that the adverse event report may be sent to a drug manufacturer, but does not teach use of an “exclusive central pharmacy”.  Rearden does teach using an exclusive central pharmacy to fill a prescription. The prior art differs from the claim only by substitution of “exclusive central pharmacy” for “drug manufacturer”. The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (US Publication 20120310670A1) in view of Marietti et al (WIPO Publication 2007036970A1), further in view of Bidani (US Publication 20170024547A1), further in view of Rearden et al (US Publication 20100138237A1), further in view of Manning et al (US Publication 20130332189A1).

Regarding Claim 76 Pruitt/Marietti/Bidani/Rearden do not disclose the following, but Manning, which is directed to patient-interactive healthcare management that incorporates surveys taken by the patient, does teach comprising a patient survey or a caregiver survey ([0039] teaches a patient logging in using a computer system, “The welcome page can comprise any appropriate page from which the patient can start completing the survey”; see Fig. 4). 
Pruitt/Marietti/Bidani/Rearden teach a system of providing educational material about a prescription drug with potential for abuse, a test section that verifies patient/caregiver have read and understood the material, in which the system receives input to display educational material and invoke links for navigating or invoking the test section, confirms that the eBook has been opened, determines that the test score exceeds a threshold, and transmits the score to determine whether the patient receives input from patient/caregiver which notifies an exclusive central pharmacy of potential adverse reaction associated with a prescription drug, but do not teach that there is a patient or caregiver survey.  Manning does teach completion of a survey after medical care by a patient or designated person (e.g., caregiver). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Pruitt/Marietti/Bidani/Rearden with the teachings of Manning, so a patient/caregiver can provide feedback about care received so the physician may improve services provided in the future (Manning [0045]). 

Claims 77, 79 are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (US Publication 20120310670A1) in view of Marietti et al (WIPO Publication 2007036970A1), further in view of Bidani (US Publication 20170024547A1), further in view of Rearden et al (US Publication 20100138237A1), further in view of Ervin et al (US Publication 20130226339A1).

Regarding Claim 77, Pruitt/Marietti/Bidani/Rearden do not disclose the following, but Ervin, which is directed to methods of detecting a likely misuse of a medication via a computer coupled to a drug dispensing device, does teach, wherein the computer processor of the eBook is operable to communicate with a computer processor of a drug dispensing device, and wherein the computer processor of the eBook and the computer processor of the drug dispensing device exchange data relating to the educational material, the test section, the score on the test section, and the links for navigating through the eBook (Abstract, “The system includes a computer communicatively coupled with a dispensing device”; [0014], “this invention enables intervention in an automatic or semi-automatic manner, allowing the automatic… (c) communicating educational messages at relevant moments”; [0017], “a method of managing and monitoring access to medicaments in a medicament dispensing device can include receiving identifying data from a user and evaluating whether or not to grant access to the medicaments based on the identifying data received. Identifying data can include data about the dispensing device, the status of the dispensing device, the identity of the patient, the treatment regimen prescribed, or the current condition of the patient”). 
Pruitt/Marietti/Bidani/Rearden teach a system of providing educational material about a prescription drug with potential for abuse, a test section that verifies patient/caregiver have read and understood the material, in which the system receives input to display educational material and invoke links for navigating or invoking the test section, confirms that the eBook has been opened, determines that the test score exceeds a threshold, and transmits the score to determine whether the patient receives input from patient/caregiver which notifies an exclusive central pharmacy of potential adverse reaction associated with a prescription drug, but do not teach that the dispensing device and eBook exchange information relating to the educational material, test section, score on test section, and links for navigating through the eBook.  Ervin 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Pruitt/Marietti/Bidani/Rearden with the teachings of Ervin, to prevent lack of engagement in a patient’s treatment regimen (Ervin [0084]) and to optimize patient education (Ervin [0009]).  
	Ervin teaches that the dispensing device may communicate with a computer and exchange data such as the patient identity and treatment prescribed and educational material.  Ervin may not teach that the drug dispensing device and eBook exchange data relating to test section, the score on the test section, and links for navigating the eBook.  Pruitt teaches a test section, the score on the test section ([0060] “interactive quizzes, repeat back questioning and scored performance”; [0062] “section of the presentation”; [0062] also teaches that if patient doesn’t meet certain threshold(s) of correct answers, patient must repeat portion of presentation or doctor follows up- e.g., score is known for a test section; [0034] “a set of thresholds in terms of how many right answers or the minimum knowledge that is required to move on”).  Bidani teaches links for navigating the eBook ([0053] “The said multimedia file is an interactive file including animations and voice-overs to clearly explain the medical conditions, treatment options, risks involved and outcome of said medical procedures. Apart from details of medical procedure/clinical trial, said multimedia file includes one or more of: (vi) selectable options such as “NEXT”, “BACK”, “PREVIOUS”, “PAUSE”, “RESTART”). The prior art differs from the claim only by substitution of some components. The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.

Regarding Claim 79, Pruitt/Marietti/Bidani/Rearden do not disclose the following, but Ervin, which is directed to methods of detecting a likely misuse of a medication via a computer coupled to a drug dispensing device, does teach the computer processor of the eBook and the computer processor of the drug dispensing device exchange data relating to a registration of the drug dispensing device by the patient, and a tracking of usage of the drug dispensing device by the patient (abstract, “The system includes a computer communicatively coupled with a dispensing device. The computer receives a usage pattern of a medicament by the user as indicated by the dispensing device”; [0019] “a method of managing and monitoring access to medicaments can include a means for inputting identifying data”; [0103] shows code which includes code related to registration status of device, “There is no device registered with this Device ID number yet”).
Pruitt/Marietti/Bidani/Rearden teach a system of providing educational material about a prescription drug with potential for abuse, a test section that verifies patient/caregiver have read and understood the material, in which the system receives input to display educational material and invoke links for navigating or invoking the test section, confirms that the eBook has been opened, determines that the test score exceeds a threshold, and transmits the score to determine whether the patient receives input from patient/caregiver which notifies an exclusive central pharmacy of potential adverse reaction associated with a prescription drug, but do not teach that the eBook and drug dispensing device exchange information related to registration of device by the patient, and tracking of usage of the device by the patient.  Ervin does teach that the system tracks drug dispensing usage by the patient. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Pruitt/Marietti/Bidani/Rearden with the teachings of Ervin, to track a patient's compliance with the prescribed treatment regimen (Ervin [0084]). 
Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (US Publication 20120310670A1) in view of Marietti et al (WIPO Publication 2007036970A1), further in view of Bidani (US Publication 20170024547A1), further in view of Rearden et al (US Publication 20100138237A1), further in view of Ervin (US Publication 20130226339A1), further in view of Kraft (US Publication 20170326033A1). 

Regarding Claim 78, Pruitt/Marietti/Bidani/Rearden do not disclose the following, but Ervin, which is directed to methods of detecting a likely misuse of a medication via a computer coupled to a drug dispensing device, does teach the computer processor of the eBook and the computer processor of the drug dispensing device exchange data relating to prescriptions, the prescription drug, the patient, the caregiver, physicians, prescribers, and database queries of the exclusive computer database relating to abuse, misuse, or diversion of the prescription drug (Abstract, “The system includes a computer communicatively coupled with a dispensing device”; [0014], “this invention enables intervention in an automatic or semi-automatic manner, allowing the automatic (a) curtailing medication access when overuse is noted, (b) instigating reminders when underuse is detected”; [0017], “a method of managing and monitoring access to medicaments in a medicament dispensing device can include receiving identifying data from a user and evaluating whether or not to grant access to the medicaments based on the identifying data received. Identifying data can include data about the dispensing device, the status of the dispensing device, the identity of the patient, the treatment regimen prescribed, or the current condition of the patient”; [0024] “systems and methods are provided to enable identification of potential misuse of medicaments, such as diversion or overuse”. 
Pruitt/Marietti/Bidani/Rearden teach a system of providing educational material about a prescription drug with potential for abuse, a test section that verifies patient/caregiver have read 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Pruitt/Marietti/Bidani/Rearden with the teachings of Ervin, to detect abuse patterns, limit diversion (Ervin [0009]) and for the device to receive identifying information about the patient to determine whether or not to grant access to the medication (Ervin [0017]). 
	Ervin may not teach that the drug dispensing device and eBook exchange data relating to caregiver, physician, and prescriber.  Kraft, which is directed to a portable drug dispenser that communicates with one or more remote computers, teaches caregiver, physician, and prescriber ([0043] “The data obtained by the dispenser 1000 can flow back to the clinician (for example, by providing the data to a computer 1050 to which the clinician may access) who prescribed the drugs as well as to the patient, family, or assigned caregivers and clinicians”; [0071] “The dispenser could communicate to physician/prescriber/family members or others by various means if there was indication that that device was ‘tampered’ with i.e. the cartridge or dispenser was breached, and/or medications were dispensed to those not indicated”. 
Ervin teaches that the dispensing device may communicate with a computer and exchange data such as the patient identity and treatment prescribed. Ervin does not teach that the devices can exchange information related to caregiver, physician and prescriber.  Kraft .

Claims 95, 97-98 are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (US Publication 20120310670A1) in view of Marietti et al (WIPO Publication 2007036970A1), further in view of Bidani (US Publication 20170024547A1), further in view of Rearden et al (US Publication 20100138237A1), further in view of Blackburn (US Publication 20140074283A1). 

Regarding Claim 95, Pruitt/Bidani/Rearden/Marietti do not disclose the following, but Blackburn, which is directed to a drug-dispensing device with a locking mechanism, does teach the following: 
the computer processor of the eBook is operable to communicate with a computer processor of a drug dispensing device ([0047] “In other embodiments, inputs of the user interface may be displayed on a prescribed individual's network enabled computing devices such as mobile computing device. For example, in one embodiment, the patient may input their required input into the user interface to dispense the contents wirelessly right from their mobile computing device”; [0049] “the apparatus may sync with a mobile computing device or other computing device loaded with an application in its memory for communicating with the apparatus 100”; [0053] “The user interface 105 may also be at a separate location from the apparatus 100. The apparatus 100 may include a communication component in some embodiments. A communication component may be any device or method for sending and  wherein the computer processor of the eBook transmits a signal to the computer processor of the drug dispensing device relating to a locking mechanism on the drug dispensing device ([0055] “the external computing device may send signals to the apparatus such as programming user information, validating user inputs, locking and unlocking apparatus”); and wherein the drug dispensing device operates the locking mechanism based on the signal received from the computer processor of the eBook. ([0087] “In yet another alternative embodiment, the locking mechanism 120 may be disengaged or reengaged when there is an acceptable input on the user interface or a networked external computing device communicating with the apparatus via the apparatus's communication component”). 
Pruitt/Bidani/Rearden/Marietti teach a system that utilizes an e-Book containing educational material, a test section, and links for navigating, in which the computer processor of e-Book is operable to receive input from patient/caregiver, confirm book has been opened, determine a score on the test section, and transmit the score to be processed so the patient can be prescribed the drug. Pruitt/Bidani/Rearden/Marietti do not disclose that the e-Book is able to communicate with a drug dispensing device and transmit a signal to the device relating to a locking mechanism that operates the device, but Blackburn does teach a secure drug dispensing device that utilizes a locking mechanism that can be controlled via input from a separate computing device.    
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Pruitt/Bidani/Rearden/Marietti with these teachings of Blackburn, so that the e-Book as taught by Pruitt/Bidani/Rearden/Marietti used signal transmission to operate a locking mechanism on a drug dispensing device, with the motivation of preventing unauthorized entry to the stored drugs (Blackburn [0078]) and to 
Regarding Claim 97, Pruitt/Bidani/Rearden/Marietti do not disclose the following, but Blackburn, which is directed to a drug-dispensing device with a locking mechanism, does teach the following: the computer processor of the eBook is operable to communicate with a computer processor of a drug dispensing device  ([0047] “In other embodiments, inputs of the user interface may be displayed on a prescribed individual's network enabled computing devices such as mobile computing device. For example, in one embodiment, the patient may input their required input into the user interface to dispense the contents wirelessly right from their mobile computing device”; [0049] “the apparatus may sync with a mobile computing device or other computing device loaded with an application in its memory for communicating with the apparatus 100”; [0053] “The user interface 105 may also be at a separate location from the apparatus 100. The apparatus 100 may include a communication component in some embodiments. A communication component may be any device or method for sending and receiving signals or input data to and from an exterior origin outside of the apparatus 100”); wherein the computer processor of the eBook transmits a signal to the computer processor of the drug dispensing device informing the drug dispensing device that the prescription drug should be made available to the patient ([0055] “the communication component may network with an external computing device. The external computing device may send signals to the apparatus such as programming user information, validating user inputs, locking and unlocking apparatus”); wherein the computer processor of the drug dispensing device makes the prescription drug available to the patient based on the signal received from the computer processor of the eBook ([0066] “a software program may be uploaded to the controller. The microcontroller may control the motors, sensors, buttons, and display and may further be used to program the apparatus to dispense the ; and wherein the computer processor of the drug dispensing device informs the eBook that the prescription drug has be dispensed ([0054] “Embodiments of data transmitted to and from the apparatus may include information about the contents of the apparatus, the time that controlled substances were dispensed, the time that controlled substance was received”). 
Pruitt/Bidani/Rearden/Marietti teach a system that utilizes an e-Book containing educational material, a test section, and links for navigating, in which the computer processor of e-Book is operable to receive input from patient/caregiver, confirm book has been opened, determine a score on the test section, and transmit the score to be processed so the patient can be prescribed the drug. Pruitt/Bidani/Rearden/Marietti do not disclose that the e-Book is able to communicate with a drug dispensing device and receive a signal to dispense a drug to the patient and inform the eBook that the drug has been dispensed, but Blackburn does teach this.    
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Pruitt/Bidani/Rearden/Marietti with these teachings of Blackburn, so that the e-Book as taught by Pruitt/Bidani/Rearden/Marietti used signal transmission to make the drug available to the patient and inform the eBook that the drug has been dispensed, with the motivation of preventing the intended recipient from inadvertently or purposefully obtaining excessive doses of controlled substance within an unduly short time period (Blackburn [0084]) and to create a log that can be used to evaluate whether the stored medication was dispensed from the device in the manner prescribed (Blackburn [0085]).
 
Regarding Claim 98, Pruitt/Bidani/Rearden/Marietti do not disclose the following, but Blackburn, which is directed to a drug-dispensing device with a locking mechanism, does teach the following: 
the computer processor of the eBook is operable to communicate with a computer processor of a drug dispensing device  ([0047] “In other embodiments, inputs of the user interface may be displayed on a prescribed individual's network enabled computing devices such as mobile computing device. For example, in one embodiment, the patient may input their required input into the user interface to dispense the contents wirelessly right from their mobile computing device”; [0049] “the apparatus may sync with a mobile computing device or other computing device loaded with an application in its memory for communicating with the apparatus 100”; [0053] “The user interface 105 may also be at a separate location from the apparatus 100. The apparatus 100 may include a communication component in some embodiments. A communication component may be any device or method for sending and receiving signals or input data to and from an exterior origin outside of the apparatus 100”), and wherein the computer processor of the eBook transmits a signal to the computer processor of the drug dispensing device ([0055] “the external computing device may send signals to the apparatus such as programming user information, validating user inputs, locking and unlocking apparatus”);  [0103] “The controller may distribute the contents based upon the receipt of a preprogrammed signal. For example, the controller may instruct the regulating device to engage in dispensing a controlled dose of the apparatus's contents based on an internal clock setting”; causing the drug dispensing device to sound an alarm to remind or wake the patient to take a dose of the prescription drug ([0048] “An audio output may include a speaker, loudspeaker, computer speaker, multimedia speaker, driver, tweeter, electro-acoustic transducer, or any other device which may turn an electrical signal into a sound. The apparatus may also contain a reminder alarm that prompts intended recipients for a scheduled 
Pruitt/Bidani/Rearden/Marietti teach a system that utilizes an e-Book containing educational material, a test section, and links for navigating, in which the computer processor of e-Book is operable to receive input from patient/caregiver, confirm book has been opened, determine a score on the test section, and transmit the score to be processed so the patient can be prescribed the drug. Pruitt/Bidani/Rearden/Marietti do not disclose that the e-Book is able to communicate with a drug dispensing device and transmit a signal to the device relating to a locking mechanism that operates the device, but Blackburn does teach a secure drug dispensing device that utilizes an alarm to remind or wake the patient to take a dose of the drug.    
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Pruitt/Bidani/Rearden/Marietti with these teachings of Blackburn, so that the e-Book as taught by Pruitt/Bidani/Rearden/Marietti uses an alarm to remind the patient to take their prescribed drug, with the motivation of ensuring that patients don’t forget the appropriate schedule for taking their medication, or to assist if the patient becomes confused or has difficulty remembering if they have taken their medication at the appropriate day/time (Blackburn [0004]).  

Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (US Publication 20120310670A1) in view of Marietti et al (WIPO Publication 2007036970A1), further in view of Bidani (US Publication 20170024547A1), further in view of Rearden et al (US Publication 20100138237A1), further in view of Blackburn (US Publication 20140074283A1), further in view of Kim (US Publication 20160184185A1). 

Regarding Claim 96, Pruitt/Bidani/Rearden/Marietti do not disclose the following, but Blackburn, which is directed to a drug-dispensing device with a locking mechanism, does teach the following: 

the computer processor of the eBook is operable to communicate with a computer processor of a drug dispensing device ([0047] “In other embodiments, inputs of the user interface may be displayed on a prescribed individual's network enabled computing devices such as mobile computing device. For example, in one embodiment, the patient may input their required input into the user interface to dispense the contents wirelessly right from their mobile computing device”; [0049] “the apparatus may sync with a mobile computing device or other computing device loaded with an application in its memory for communicating with the apparatus 100”; [0053] “The user interface 105 may also be at a separate location from the apparatus 100. The apparatus 100 may include a communication component in some embodiments. A communication component may be any device or method for sending and receiving signals or input data to and from an exterior origin outside of the apparatus 100”);  
and wherein the computer processor of the drug dispensing device transmits to the eBook an indication that the prescription has been refilled ([0054] Embodiments of data transmitted to and from the apparatus may include information about the contents of the apparatus, the time that controlled substances were dispensed, the time that controlled substance was received, the amount of controlled substance remaining, information about refilling the apparatus”).
Pruitt/Bidani/Rearden/Marietti teach a system that utilizes an e-Book containing educational material, a test section, and links for navigating, in which the computer processor of e-Book is operable to receive input from patient/caregiver, confirm book has been opened, determine a score on the test section, and transmit the score to be processed so the patient can 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Pruitt/Bidani/Rearden/Marietti with these teachings of Blackburn, so that the device transmits an indication that it has been refilled to the eBook, with the motivation of maintaining a log for administrative users (doctors, pharmacists) to identify anomalies in drug dispersion intervals (Blackburn [0085]).  
Pruitt/Bidani/Rearden/Marietti/Blackburn do not disclose the following, but Kim, which is directed to a drug dispensing system and method of control, teaches the following:
wherein the computer processor of the drug dispensing device senses when a prescription has been refilled ([0125] “When at least one dispensing module that has been refilled with drugs is mounted in a specific mounting unit of the drug dispensing device 300 (S20), the controller 320 may request authentication information from the server S in order to determine whether the mounted dispensing module has been refilled with drugs by the drug refilling station 400 (S21); [0129] “In another example, the server S may receive a request for authentication information for authenticating the refilling information regarding ‘dispensing module 12’ from the controller 320, and may determine whether the refilling information regarding ‘dispensing module 12’ is stored in the database DB. Upon determining that refilling information regarding ‘dispensing module 12’ exists in the table of FIG. 15 as the result of confirming the authentication information, the server S may transmit a response signal indicating that refilling information exists”). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Pruitt/Bidani/Rearden/Marietti/ Blackburn with these teachings of Kim, so that the device transmits an indication that it has been refilled to the eBook, with the motivation of including a quantity measurement of the drugs with which the dispenser has been refilled (Kim [0015]).  


Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

101 Rejections
	Applicant’s arguments have been fully considered but are not persuasive.  On pages 7-8, Applicant argues recitation of the word “automatically” in the limitation “automatically confirm that the patient or the caregiver has opened the eBook”, and that per claim language “automatically” and Merriam-Webster definition, this step could not be done by a human individual.  Examiner respectfully disagrees; a human individual could “automatically” perform a particular action in response to another action or stimuli.  
	Next, on page 8, Applicant argues that the amended limitations of “a physical brochure or book” and a computer processor embedded in the physical brochure or book…” support the subject matter eligibility of the claims, because the claims are now more kin to the subject matter of Diamond v. Diehr in that both the subject matter in Diehr and Applicant’s claimed 
	Next, on page 9, Applicant cites to Dependent Claim 77 which recites that the computer processor of the eBook is operable to communicate with a computer processor of a drug dispensing device. Applicant submits that a drug dispensing device, which as an apparatus, falls into the statutory category of manufacture, is clearly subject matter eligible and renders Claim 77 statutory.  Examiner respectfully disagrees with this assessment.  While a drug dispensing device in and of itself is an apparatus that falls into the statutory category of manufacture, the Claim itself is directed to a process/method in which the eBook processor is operable to communicate with drug dispenser processor, and the two exchange data relating to the educational material, test section and test score, and links.  Merely exchanging data between two devices, as demonstrated by this claim, would not integrate the judicial exception into a 
	On page 9 (third and fourth paragraphs), in response to NFOA stating that the “judicial exception is not integrated into a practical application”, Applicant submits that a drug dispensing is a practical application, and as such, further supports the subject matter eligibility of Claim 77. Applicants respectfully disagree that Claim 77 only includes additional limitations which and insignificant extra-solution activity which amounts to mere data gathering and that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  In response, Examiner points out that Claim 77 only discloses exchange of particular data between processors of two electronic devices, e.g., data gathering. No practical application of the drug dispensing device has been demonstrated in this claim.  
	Applicant further argues “Applicants respectfully submit that a drug dispensing device is not a mere data gathering apparatus, but as the name conveys, functions to dispense drugs.”  While the drug dispensing device may indeed function to dispense drugs, the manner in which it is described in the claims is that the processor of the dispensing device is operable to communicate with the processor of an eBook to exchange various types of information; Examiner further notes that Claim 77 lacks any recitation of a drug actually being dispensed from the dispenser.  Applicant further argues that the technology of a drug dispensing device has been improved by coupling the dispensing device to an eBook (bottom of page 9), however, Applicant has not cited to relevant portions of specification that disclose deficiencies or problems with current technologies relating to computerized drug dispensers to which the claimed invention presents a solution, nor has Applicant cited to portions of specification that disclose technical improvements of the claimed invention.  Claim 77 as currently presented, merely exchanges particular types of information between the drug dispensing device processor and the eBook processor. 
	For these reasons, the 101 rejection is maintained.   

103 Rejections
	Applicant’s arguments on page 11 regarding Independent Claim 68 have been fully considered but are moot in light of Applicant’s amendments.  New grounds of rejection is necessitated by amendments to Claim 68. 
	Applicant’s arguments on pages 11-12 regarding dependent Claim 71 have been fully considered but are not persuasive.  Applicant argues that the Bidani reference applied does not disclose or teach a caregiver or other person selecting content for another patient. As shown in NFOA and FOA above, the art of Ruman has been applied, using KSR Rationale B, to address a caregiver or other person selecting content for the patient. 
	For the above reasons, the 103 rejections are maintained.  


Conclusion
                                                                                                                                                                                  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626
	
/JONATHAN DURANT/Primary Examiner, Art Unit 3626